Exhibit 10.81

 

PURCHASE AGREEMENT

 

As of February 16, 2006

 

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Attention: Corporate Equity Derivatives

 

Ladies and Gentlemen:

 

Amgen Inc., a Delaware corporation (the “Company”), subject to the terms and
conditions and in reliance upon the representations and warranties set forth
herein, confirms its agreement with Citigroup Global Markets Inc. (the “Dealer”)
to purchase from the Dealer 14,188,162 shares (the “Initial Shares”), of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), at a
per share price of $81.00 (the “Initial Price”) (subject to adjustment as
provided herein). Prior to the close of business on the first Trading Day
immediately following the date hereof (the “Settlement Date”), (A) the Company
will pay for the Initial Shares by delivering an amount equal to the Aggregate
Purchase Price (as hereinafter defined) by wire transfer of immediately
available funds to an account designated by the Dealer and (B) the Dealer will
deliver the Initial Shares to the Company. The parties understand and agree that
the delivery of the Initial Shares by or on behalf of the Dealer upon the
payment of the Aggregate Purchase Price by the Company is irrevocable and that
as of the Settlement Date the Company shall be the sole beneficial owner of the
Initial Shares for all purposes.

 

--------------------------------------------------------------------------------


 

The parties to this Agreement agree that the purchases of shares of Common Stock
anticipated by this Agreement shall be made pursuant to the requirements of and
in conformity with the provisions of Rule 10b5-1 under the Exchange Act (as
hereinafter defined), and a plan established by the Company as permitted by
Rule 10b5-1 (the “Plan”) described in Annex B hereto.

 


SECTION 1. PURCHASE PRICE ADJUSTMENT.


 


(A)          [RESERVED]


 


(B)         FOR EACH TRADING DAY, COMMENCING ON THE SETTLEMENT DATE, THE
CALCULATION AGENT (AS HEREINAFTER DEFINED) SHALL DETERMINE THE FOLLOWING
AMOUNTS, AS APPLICABLE:


 


(I)                                     THE PURCHASE PRICE ADJUSTMENT (AS
HEREINAFTER DEFINED) OWED TO THE DEALER BY THE COMPANY ON THE EXCESS DAILY VALUE
(AS HEREINAFTER DEFINED), IF ANY, FOR EACH PRIOR TRADING DAY;


 


(II)                                  THE PURCHASE PRICE ADJUSTMENT OWED TO THE
COMPANY BY THE DEALER ON THE DEFICIT DAILY VALUE (AS HEREINAFTER DEFINED), IF
ANY, FOR EACH PRIOR TRADING DAY;


 


(III)                               THE DAILY REBATE VALUE (AS HEREINAFTER
DEFINED) OWED TO THE COMPANY BY THE DEALER ON A DAILY NOTIONAL AMOUNT (AS
HEREINAFTER DEFINED), IF ANY, FOR EACH PRIOR TRADING DAY; AND


 


(IV)                              THE VALUE (WHICH MAY BE POSITIVE OR NEGATIVE)
EQUAL TO THE SUM OF THE PURCHASE PRICE ADJUSTMENT PURSUANT TO CLAUSE (II) ABOVE
AND THE DAILY REBATE VALUE PURSUANT TO CLAUSE (III) ABOVE MINUS THE PURCHASE
PRICE ADJUSTMENT PURSUANT TO CLAUSE (I) ABOVE WITH RESPECT TO EACH DAY DURING
THE TRANSACTION TERM (A “DAILY ACCRUAL VALUE”).

 

2

--------------------------------------------------------------------------------


 


(C)                                  ON THE TENTH TRADING DAY IMMEDIATELY
FOLLOWING THE LAST DAY OF THE TRANSACTION TERM (THE “FINAL SETTLEMENT DATE”),
THE DEALER SHALL PAY THE FINAL SETTLEMENT VALUE IF THE FINAL SETTLEMENT VALUE IS
NEGATIVE OR THE COMPANY SHALL PAY THE FINAL SETTLEMENT VALUE IF THE FINAL
SETTLEMENT VALUE IS POSITIVE.


 


(D)                                 IN THE EVENT THAT THE FINAL SETTLEMENT VALUE
IS POSITIVE, PRIOR TO THE CLOSE OF BUSINESS ON THE FINAL SETTLEMENT DATE, THE
COMPANY SHALL CAUSE TO BE DELIVERED THE LESSER OF (Y) FINAL STOCK SETTLEMENT
SHARES, THE VALUE OF WHICH IS EQUAL TO THE FINAL SETTLEMENT VALUE OR (Z) THE CAP
AMOUNT (SUCH LESSER AMOUNT, THE “POSITIVE FINAL SETTLEMENT VALUE”). IF THE
COMPANY REPRESENTS TO THE DEALER THAT THE COMPANY IS NOT IN POSSESSION OF
MATERIAL NON-PUBLIC INFORMATION OR IF THE COMPANY HAS TERMINATED THE PLAN
PURSUANT TO ITS TERMS, THEN THE COMPANY MAY, IN LIEU OF THE FOREGOING, ELECT AT
ITS DISCRETION TO PAY TO THE DEALER AN AMOUNT IN CASH (BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS) EQUAL TO THE POSITIVE FINAL SETTLEMENT VALUE. SUCH
ELECTION BY THE COMPANY TO PAY CASH INSTEAD OF SHARES OF COMMON STOCK SHALL BE
MADE BY THE SECOND TRADING DAY IMMEDIATELY SUCCEEDING THE NOTICE BY THE DEALER
TO THE COMPANY THAT THE FINAL SETTLEMENT VALUE IS POSITIVE.


 


IF A STOCK SETTLEMENT DEFICIENCY EXISTS, THE DEALER WILL NOTIFY THE COMPANY
WITHIN FIVE (5) TRADING DAYS OF THE DETERMINATION OF SUCH STOCK SETTLEMENT
DEFICIENCY. WITHIN THREE (3) TRADING DAYS OF SUCH NOTIFICATION, THE COMPANY
SHALL DELIVER TO THE DEALER SHARES OF COMMON STOCK, THE VALUE OF WHICH IS EQUAL
TO THE STOCK SETTLEMENT DEFICIENCY AMOUNT (SUCH NUMBER OF SHARES BEING BASED ON
THE CLOSING PRICE OF THE COMMON STOCK ON THE THIRD TRADING DAY IMMEDIATELY
SUCCEEDING THE DATE OF THE NOTIFICATION BY THE DEALER TO THE COMPANY OF THE
STOCK SETTLEMENT DEFICIENCY). IF THE COMPANY DELIVERS SHARES OF COMMON STOCK
PURSUANT TO THE PRECEDING SENTENCE, THE COMPANY SHALL BE OBLIGATED TO DELIVER
SHARES OF COMMON STOCK TO THE DEALER, UPON NOTIFICATION BY THE DEALER, UNTIL
SUCH TIME AS THE DEALER HAS RECEIVED AN AMOUNT

 

3

--------------------------------------------------------------------------------


 


FROM THE SALE OF SUCH SHARES EQUAL TO THE FINAL SETTLEMENT VALUE OR UNTIL SUCH
TIME AS THE COMPANY HAS DELIVERED THE AMOUNT OF SHARES WHICH IS EQUAL TO THE CAP
AMOUNT. IF THE COMPANY REPRESENTS TO THE DEALER THAT THE COMPANY IS NOT IN
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION OR IF THE COMPANY HAS TERMINATED
THE PLAN PURSUANT TO ITS TERMS, THEN THE COMPANY MAY, IN LIEU OF THE FOREGOING,
ELECT AT ITS DISCRETION TO PAY TO THE DEALER AN AMOUNT IN CASH (BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS) EQUAL TO THE STOCK SETTLEMENT DEFICIENCY INSTEAD
OF DELIVERING SHARES OF COMMON STOCK ANTICIPATED BY THE FIRST SENTENCE OF THIS
PARAGRAPH. SUCH ELECTION BY THE COMPANY TO PAY CASH INSTEAD OF SHARES OF COMMON
STOCK SHALL BE MADE BY THE SECOND TRADING DAY IMMEDIATELY SUCCEEDING THE NOTICE
BY THE DEALER TO THE COMPANY OF STOCK SETTLEMENT DEFICIENCY.


 


IF A STOCK SETTLEMENT EXCESS EXISTS, THE DEALER WILL NOTIFY THE COMPANY WITHIN
FIVE (5) TRADING DAYS OF THE DETERMINATION OF SUCH STOCK SETTLEMENT EXCESS.
WITHIN THREE (3) TRADING DAYS OF SUCH NOTIFICATION, THE DEALER SHALL DELIVER TO
THE COMPANY THE STOCK SETTLEMENT EXCESS AMOUNT. IF THE COMPANY REPRESENTS TO THE
DEALER THAT THE COMPANY IS NOT IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
OR IF THE COMPANY HAS TERMINATED THE PLAN PURSUANT TO ITS TERMS, THEN THE
COMPANY MAY, IN LIEU OF THE FOREGOING, ELECT AT ITS DISCRETION TO HAVE THE
DEALER PAY AN AMOUNT IN CASH (BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS)
EQUAL TO PROCEEDS RECEIVED BY DEALER FROM THE SALE OF THE STOCK SETTLEMENT
EXCESS AMOUNT INSTEAD OF DELIVERING SHARES OF COMMON STOCK ANTICIPATED BY THE
IMMEDIATELY PRECEDING SENTENCE. SUCH ELECTION BY THE COMPANY TO RECEIVE CASH
INSTEAD OF SHARES OF COMMON STOCK SHALL BE MADE BY THE SECOND TRADING DAY
IMMEDIATELY SUCCEEDING THE NOTICE BY THE DEALER TO THE COMPANY OF STOCK
SETTLEMENT EXCESS.

 

4

--------------------------------------------------------------------------------


 


IN THE EVENT THAT THE FINAL SETTLEMENT VALUE IS NEGATIVE, THE DEALER SHALL CAUSE
SUCH AMOUNT TO BE DELIVERED TO THE COMPANY. THE DEALER SHALL SATISFY SUCH
OBLIGATION BY DELIVERY TO THE COMPANY OF A NUMBER OF SHARES OF COMMON STOCK
EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING THE FINAL SETTLEMENT VALUE BY THE
AVERAGE PER SHARE PURCHASE PRICE PAID BY THE DEALER TO ACQUIRE (IN A
COMMERCIALLY REASONABLE MANNER) SUCH SHARES OF COMMON STOCK. IF THE COMPANY
REPRESENTS TO THE DEALER THAT THE COMPANY IS NOT IN POSSESSION OF MATERIAL
NON-PUBLIC INFORMATION OR IF THE COMPANY HAS TERMINATED THE PLAN PURSUANT TO ITS
TERMS, THEN THE COMPANY MAY, IN LIEU OF THE FOREGOING, ELECT AT ITS DISCRETION
TO HAVE THE DEALER PAY AN AMOUNT IN CASH (BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS) EQUAL TO THE FINAL SETTLEMENT VALUE INSTEAD OF DELIVERING
SHARES OF COMMON STOCK ANTICIPATED BY THE IMMEDIATELY PRECEDING SENTENCE. SUCH
ELECTION TO RECEIVE CASH INSTEAD OF SHARES OF COMMON STOCK SHALL BE MADE BY
SECOND TRADING DAY IMMEDIATELY SUCCEEDING THE NOTICE BY THE DEALER TO THE
COMPANY THAT THE FINAL SETTLEMENT VALUE IS NEGATIVE.


 


IF THE DEALER IS UNABLE TO PURCHASE A TOTAL NUMBER OF SHARES OF COMMON STOCK
EQUAL TO THE INITIAL SHARES BY THE DEADLINE ESTABLISHED IN THE DEFINITION OF
“MATURITY DATE,” THEN SUCH DEADLINE SHALL BE POSTPONED TO A DATE DETERMINED BY
THE DEALER IN A WRITTEN NOTICE TO THE COMPANY THAT WOULD ENABLE THE DEALER TO
PURCHASE A TOTAL NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE INITIAL SHARES.
FOR THE PURPOSES OF CLARITY, IT IS UNDERSTOOD AND ACKNOWLEDGED BY THE PARTIES
HERETO THAT SUCH POSTPONEMENT SHALL, AMONG OTHER CONSEQUENCES, EXTEND THE
TRANSACTION TERM AND THAT ADDITIONAL POSTPONEMENTS MAY BE REQUIRED IF THE DEALER
CONTINUES TO BE UNABLE TO PURCHASE A TOTAL NUMBER OF SHARES OF COMMON STOCK
EQUAL TO THE INITIAL SHARES BY ANY POSTPONED DEADLINE FOR THE MATURITY DATE.


 


THE FINAL STOCK SETTLEMENT SHARES AND ANY OTHER SHARES OF COMMON STOCK MADE AS
PAYMENT BY THE COMPANY TO THE DEALER PURSUANT TO SECTION 1(D) SHALL BE DELIVERED
BY THE COMPANY IN SHARES OF COMMON STOCK THE RESALE OF WHICH MAY BE UNREGISTERED
OR REGISTERED

 

5

--------------------------------------------------------------------------------


 


UNDER THE SECURITIES ACT (IN THE COMPANY’S SOLE DISCRETION). IN THE EVENT THE
COMPANY ELECTS TO DELIVER SHARES PURSUANT TO SECTION 1(D) THAT ARE INTENDED TO
BE REGISTERED UNDER THE SECURITIES ACT, NO LATER THAN THE TRADING DAY
IMMEDIATELY PRIOR TO ANY DELIVERY, THE COMPANY SHALL HAVE EXECUTED AND DELIVERED
TO THE DEALER THE REGISTRATION RIGHTS AGREEMENT. IN THE EVENT THAT SHARES WHICH
ARE NOT INTENDED TO BE REGISTERED UNDER THE SECURITIES ACT ARE DELIVERED TO THE
DEALER PURSUANT TO SECTION 1(D), THE DEALER SHALL, IN CONSULTATION WITH THE
COMPANY, DETERMINE THE VALUE OF SUCH SHARES BY APPLYING A COMMERCIALLY
REASONABLE DISCOUNT (WHICH DISCOUNT SHALL REFLECT ANY COSTS ASSOCIATED WITH THE
DELAY IN RESALE ADDRESSED IN THE NEXT SENTENCE). IF AT THE TIME OF THE DELIVERY
AND RESALE OF ANY SHARES WHICH ARE NOT INTENDED TO BE REGISTERED UNDER THE
SECURITIES ACT THE COMPANY IS UNABLE TO REPRESENT THAT THE COMPANY IS NOT IN
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION, THEN THE DEALER SHALL DELAY THE
RESALE OF SUCH SHARES UNTIL SUCH REPRESENTATION MAY BE MADE.


 


SECTION 2. ANTI-DILUTION ADJUSTMENTS.

 


(A)                                  SUBDIVISIONS AND COMBINATION OF COMMON
STOCK. IN THE EVENT THAT THE OUTSTANDING SHARES OF THE COMMON STOCK SHALL BE
SUBDIVIDED OR SPLIT (INCLUDING BY MEANS OF A STOCK DIVIDEND) INTO A GREATER
NUMBER OF SHARES OF COMMON STOCK WHERE THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
THE RECORD DATE FOR SUCH SPLIT OCCURS DURING THE TRANSACTION TERM, THE INITIAL
SHARES, THE DAILY SHARE PURCHASE AMOUNT, THE CAP AMOUNT AND THE OTHER
SHARE-BASED TERMS USED HEREIN SHALL BE PROPORTIONATELY INCREASED AND THE INITIAL
PRICE SHALL BE DEEMED TO BE PROPORTIONATELY DECREASED. CONVERSELY, IN THE EVENT
THAT THE OUTSTANDING SHARES OF COMMON STOCK SHALL EACH BE COMBINED INTO A
SMALLER NUMBER OF SHARES OF COMMON STOCK THROUGH A COMBINATION OF SHARES OF
COMMON STOCK OR A REVERSE STOCK SPLIT WHERE THE EFFECTIVE DATE OF SUCH
COMBINATION OR THE RECORD DATE FOR SUCH REVERSE STOCK SPLIT OCCURS DURING THE
TRANSACTION TERM,

 

6

--------------------------------------------------------------------------------


 

the Initial Shares, the Daily Share Purchase Amount, the Cap Amount and the
other share-based terms used herein shall be proportionately decreased and the
Initial Price shall be proportionately increased. Any adjustment pursuant to
this Section 2(a) shall become effective (i) in the case of a subdivision or
combination of the Common Stock, on the effective date of such subdivision or
combination or (ii) in the case of a stock split or reverse stock split, at the
close of business on the record date for such stock split or reverse stock
split. Notwithstanding anything to the contrary contained herein, no adjustment
shall be made pursuant to this Section 2(a) unless a similar adjustment is
required to be made to the number of shares of Common Stock delivered or
deliverable to the lender or lenders of Common Stock to the Dealer.


 


(B)                                 RECLASSIFICATION, CONSOLIDATION, MERGER OR
SALE OF ASSETS. IN THE EVENT THAT DURING THE TRANSACTION TERM THE COMPANY SHALL
ENTER INTO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING THAT PROVIDES FOR ANY
RECAPITALIZATION OR RECLASSIFICATION OF THE COMMON STOCK (OTHER THAN A CHANGE IN
PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE TO PAR VALUE,
OR AS A RESULT OF AN EVENT SPECIFIED IN SECTION 2(A)), ANY CONSOLIDATION OF THE
COMPANY WITH, OR MERGER OF THE COMPANY INTO, ANY OTHER PERSON, ANY MERGER OF
ANOTHER PERSON INTO THE COMPANY (OTHER THAN A MERGER WHICH DOES NOT RESULT IN A
RECLASSIFICATION, CONVERSION, EXCHANGE OR CANCELLATION OF OUTSTANDING SHARES OF
COMMON STOCK), ANY SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY OR ANY COMPULSORY SHARE EXCHANGE AND PURSUANT TO ANY OF WHICH THE
COMMON STOCK IS CONVERTED INTO THE RIGHT TO RECEIVE OTHER SECURITIES, CASH OR
OTHER PROPERTY (EACH OF THE FOREGOING, AN “EXTRAORDINARY TRANSACTION”), THEN THE
DEALER AND THE COMPANY SHALL NEGOTIATE IN GOOD FAITH TO AMEND THIS AGREEMENT TO
GIVE APPROPRIATE EFFECT TO THE EXTRAORDINARY TRANSACTION. IN THE EVENT THAT THE
PARTIES ARE UNABLE TO REACH AN AGREEMENT ON THE EARLIER OF (I) TWENTY (20)
TRADING DAYS PRIOR TO THE DATE, IF ANY, THAT IS SPECIFIED FOR THE CONSUMMATION
OF SUCH

 

7

--------------------------------------------------------------------------------


 


TRANSACTION UNDER THE GOVERNING LEGAL AGREEMENTS FOR SUCH TRANSACTION AND
(II) TEN (10) TRADING DAYS AFTER THE FIRST PUBLIC DISCLOSURE OF THE CONTEMPLATED
EXTRAORDINARY TRANSACTION (SUCH EARLIER DATE, THE “EARLY TERMINATION DATE”), (W)
THE TRANSACTION TERM SHALL BE DEEMED TO TERMINATE ON THE FIFTH TRADING DAY AFTER
THE EARLY TERMINATION DATE, (X) THE PROVISIONS OF SECTION 3(B)(I) SHALL BE VOID
AND OF NO FURTHER FORCE OR EFFECT FROM AND AFTER THE EARLY TERMINATION DATE, (Y)
THE FINAL SETTLEMENT DATE SHALL BE THE EIGHTH TRADING DAY AFTER THE EARLY
TERMINATION DATE AND (Z) THE FINAL SETTLEMENT VALUE SHALL BE DETERMINED IN A
COMMERCIALLY REASONABLE MANNER BY THE CALCULATION AGENT IN CONSULTATION WITH THE
COMPANY AND THE DEALER.


 


(C)                                  STOCK BORROW. IN THE EVENT THE DEALER
CANNOT BORROW A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE
REMAINING NUMBER OF INITIAL SHARES NOT REPURCHASED PRIOR TO SUCH TIME AT AN
AVERAGE COST EQUAL TO THE SPREAD OR LESS, THE DEALER, MAY REQUEST A CHANGE TO
THE SPREAD TO DIRECTLY COMPENSATE FOR SUCH COST ABOVE THE SPREAD.


 


SECTION 3. COVENANTS.


 


(A)          THE COMPANY COVENANTS AND AGREES WITH THE DEALER:


 


(I)                                     DURING THE TRANSACTION TERM, (A) NEITHER
THE COMPANY NOR ANY OF ITS AFFILIATES SHALL TAKE ANY ACTION THAT WOULD CAUSE THE
PURCHASES BY THE DEALER PURSUANT TO SECTION 3(B)(I) OF THIS AGREEMENT NOT TO
COMPLY WITH THE PROVISIONS OF RULE 10B-18(B)(1) UNDER THE EXCHANGE ACT AS IF
SUCH PROVISIONS APPLIED AND (B) THE COMPANY WILL PROVIDE THE DEALER WITH ALL
INFORMATION NECESSARY FOR DEALER TO COMPLY WITH RULE 10B-18(B)(4) AS IF SUCH
PROVISIONS APPLIED;


 


(II)                                  DURING THE TRANSACTION TERM, TO PROMPTLY
NOTIFY THE DEALER TELEPHONICALLY (WHICH ORAL COMMUNICATION SHALL BE PROMPTLY
CONFIRMED BY TELECOPY TO THE DEALER) THAT AS A RESULT OF AN ACQUISITION OR OTHER
BUSINESS COMBINATION TRANSACTION OR FOR ANY

 

8

--------------------------------------------------------------------------------


 


OTHER REASON, THE COMPANY DETERMINES THAT THE COMPANY WILL BE ENGAGED IN A
DISTRIBUTION OF SHARES OF COMMON STOCK OR OTHER SECURITIES FOR WHICH COMMON
STOCK IS A REFERENCE SECURITY FOR PURPOSES OF RULE 102 OF REGULATION M UNDER THE
EXCHANGE ACT AND TO PROMPTLY NOTIFY THE DEALER BY TELECOPY OF THE PERIOD
COMMENCING ON THE DATE THAT IS ONE (1) BUSINESS DAY BEFORE THE COMMENCEMENT OF
SUCH DISTRIBUTION AND ENDING ON THE DAY ON WHICH THE COMPANY COMPLETES THE
DISTRIBUTION;


 


(III)                               DURING THE TRANSACTION TERM, THE COMPANY
SHALL NOT (I) ALTER ITS DIVIDEND POLICY THAT IS IN EFFECT ON THE DATE HEREOF,
(II) DECLARE AN EXTRAORDINARY DIVIDEND OR (III) SET AN EX-DIVIDEND DATE PRIOR TO
THE MATURITY DATE; AND


 


(IV)                              THE COMPANY WILL PAY THE REASONABLE AND
DOCUMENTED FEES AND EXPENSES OF DAVIS POLK & WARDWELL, COUNSEL TO THE DEALER IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 THE DEALER COVENANTS AND AGREES WITH THE
COMPANY:


 


(I)                                     SUBJECT TO CLAUSES (II), (III), (IV) AND
(V) BELOW, TO USE ITS BEST EFFORTS TO PURCHASE, OR CAUSE TO BE PURCHASED, ON
EACH TRADING DAY DURING THE TRANSACTION TERM THE DAILY SHARE PURCHASE AMOUNT ON
THE OPEN MARKET AT THE THEN MARKET PRICE;


 


(II)                                  IN CONNECTION WITH BIDS AND PURCHASES
PURSUANT TO CLAUSE (I) ABOVE, THE DEALER SHALL COMPLY, OR CAUSE COMPLIANCE, WITH
THE TIMING AND VOLUME PROVISIONS OF RULE 10B-18(B)(2) AND (4) UNDER THE EXCHANGE
ACT AS IF SUCH PROVISIONS APPLIED;


 


(III)                               IN CONNECTION WITH BIDS AND PURCHASES
PURSUANT TO CLAUSE (I) ABOVE, THE DEALER WILL EFFECT PURCHASES AT A PURCHASE
PRICE THAT DOES NOT EXCEED THE HIGHEST INDEPENDENT BID OR THE LAST INDEPENDENT
TRANSACTION PRICE, WHICHEVER IS HIGHER, REPORTED IN THE

 

9

--------------------------------------------------------------------------------


 


CONSOLIDATED SYSTEM AT THE TIME SUCH PURCHASES ARE EFFECTED (AS THOSE TERMS ARE
DEFINED IN RULE 10B-18 UNDER THE EXCHANGE ACT);

 


(IV)                              NOT TO PURCHASE SHARES OF COMMON STOCK ON ANY
TRADING DAY WITH RESPECT TO WHICH THE DEALER REASONABLY DETERMINES IN GOOD FAITH
THAT IT IS REQUIRED, IN LIGHT OF LEGAL OR REGULATORY REQUIREMENTS OR RELATED
POLICIES AND PROCEDURES REASONABLY ADOPTED BY THE DEALER, TO REFRAIN FROM
PURCHASING SHARES OF COMMON STOCK ON ANY SUCH TRADING DAY. THE DEALER SHALL
PROMPTLY NOTIFY THE COMPANY UPON EXERCISING ITS RIGHTS PURSUANT TO THIS CLAUSE
(IV) AND SHALL SUBSEQUENTLY PROMPTLY NOTIFY THE COMPANY ON THE DAY THE DEALER
SHALL RESUME PURCHASING SHARES OF COMMON STOCK PURSUANT TO CLAUSE (I) ABOVE, IT
BEING UNDERSTOOD THAT THE DEALER SHALL NOT BE REQUIRED TO INDICATE TO THE
COMPANY THE REASON FOR THE DEALER’S EXERCISE OF ITS RIGHTS PURSUANT TO THIS
CLAUSE (IV) IF THE DEALER REASONABLY DETERMINES IN GOOD FAITH THAT DISCLOSING
SUCH REASON TO THE COMPANY MAY RESULT IN A VIOLATION OF FEDERAL OR STATE
SECURITIES LAWS OR IS PROHIBITED BY THE DEALER’S INTERNAL CONFLICTS POLICIES AND
PROCEDURES; AND


 


SECTION 4.                                          REPRESENTATIONS AND
WARRANTIES.


 

The Company hereby represents and warrants to the Dealer that as of the date
hereof and each Trading Day during the Transaction Term:

 


(A)                                  THE COMPANY HAS ALL POWER AND AUTHORITY TO
EXECUTE THIS AGREEMENT AND ENTER INTO THE PLAN AND THE TRANSACTIONS CONTEMPLATED
HEREBY (OTHER THAN WITH RESPECT TO DISCRETIONARY ACTIONS WHICH, IF UNDERTAKEN BY
THE COMPANY, SHALL BE DULY AUTHORIZED BY THE BOARD OF DIRECTORS OF THE COMPANY);


 


(B)                                 THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
VALIDLY EXECUTED AND DELIVERED BY THE

 

10

--------------------------------------------------------------------------------


 


COMPANY AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS (SUBJECT, AS TO
ENFORCEMENT OF REMEDIES, TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY,
MORATORIUM, FRAUDULENT CONVEYANCE OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS NOW OR HEREAFTER IN EFFECT, AND TO EQUITABLE PRINCIPLES THAT MAY LIMIT
THE RIGHT TO SPECIFIC ENFORCEMENT OF REMEDIES);


 


(C)                                  THE COMPANY IS NOT ENTERING INTO THIS
AGREEMENT (I) TO CREATE ACTUAL OR APPARENT TRADING ACTIVITY IN THE COMMON STOCK
(OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK) OR (II) TO
FACILITATE A FUTURE DISTRIBUTION OF THE COMMON STOCK (OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK) OR IN CONNECTION WITH A
FUTURE ISSUANCE OF SECURITIES AS PART OF A PLAN, IN EITHER CASE WITH THE
INTENTION TO MANIPULATE THE PRICE OF THE COMMON STOCK (OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK);


 


(D)                                 THE PURCHASE OF THE INITIAL SHARES BY THE
COMPANY, THE COMPLIANCE BY THE COMPANY WITH ALL OF THE PROVISIONS OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED WILL NOT
RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE RESTATED CERTIFICATE OF
INCORPORATION, AS AMENDED, OR AMENDED AND RESTATED BYLAWS, AS AMENDED, OF THE
COMPANY OR ANY STATUTE OR ANY RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS PROPERTIES;


 


(E)                                  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR GOVERNMENTAL AGENCY OR
GOVERNMENTAL BODY HAVING JURISDICTION OVER THE COMPANY IS REQUIRED FOR THE
PURCHASE OF THE INITIAL SHARES BY THE COMPANY, THE COMPLIANCE BY THE COMPANY
WITH ALL THE TERMS OF THIS AGREEMENT, OR THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN THE REGISTRATION OF
SHARES OF COMMON STOCK PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT; AND

 

11

--------------------------------------------------------------------------------


 


(F)                                    THE COMPANY HAS MADE ITS OWN INDEPENDENT
INQUIRY AS TO THE LEGAL, TAX, CREDIT AND ACCOUNTING ASPECTS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND ANY RELATED TRANSACTIONS, AND THE COMPANY HAS
NOT RELIED ON THE DEALER, THE DEALER’S LEGAL COUNSEL OR THE DEALER’S ACCOUNTING
ADVISORS FOR LEGAL, TAX, CREDIT OR ACCOUNTING ADVICE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS. THE
COMPANY AGREES AND ACKNOWLEDGES THAT THE DEALER AND ITS AFFILIATES MAY FROM TIME
TO TIME, NOT IN THE CAPACITY OF THE COMPANY’S AGENT BUT IN THE ORDINARY COURSE
OF THEIR BUSINESS, EXECUTE TRANSACTIONS FOR THEIR OWN ACCOUNT OR THE ACCOUNT OF
CUSTOMERS AND HOLD AND DEAL IN SECURITIES OR OPTIONS ON SECURITIES OF THE
COMPANY (INCLUDING, WITHOUT LIMITATION, COMMON STOCK) AND THAT THE DEALER AND
ITS AFFILIATES MAY CONTINUE TO CONDUCT SUCH TRANSACTIONS DURING THE TRANSACTION
TERM.


 

The Dealer hereby represents and warrants to the Company that:

 


(A)                                  THE DEALER HAS ALL POWER AND AUTHORITY TO
EXECUTE THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(B)                                 THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
VALIDLY EXECUTED AND DELIVERED BY THE DEALER AND CONSTITUTES A LEGAL, VALID AND
BINDING AGREEMENT OF THE DEALER, ENFORCEABLE AGAINST THE DEALER IN ACCORDANCE
WITH ITS TERMS (SUBJECT, AS TO ENFORCEMENT OF REMEDIES, TO APPLICABLE
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, FRAUDULENT CONVEYANCE OR
OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS NOW OR HEREAFTER IN EFFECT,
AND TO EQUITABLE PRINCIPLES THAT MAY LIMIT THE RIGHT TO SPECIFIC ENFORCEMENT OF
REMEDIES);


 


(C)                                  THE DEALER HAS MADE ITS OWN INDEPENDENT
INQUIRY AS TO THE LEGAL, TAX, CREDIT AND ACCOUNTING ASPECTS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND ANY RELATED TRANSACTIONS, AND THE DEALER HAS
NOT RELIED ON THE COMPANY OR ITS LEGAL COUNSEL OR ACCOUNTING ADVISORS FOR LEGAL,
TAX, CREDIT OR ACCOUNTING ADVICE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS; AND

 

12

--------------------------------------------------------------------------------


 


(D)                                 THE DEALER ACKNOWLEDGES THAT ITS RIGHTS
UNDER THIS AGREEMENT (OTHER THAN SECTION 5) DO NOT DIRECTLY OR INDIRECTLY GIVE
RISE TO ANY RIGHTS OR CLAIMS AGAINST THE COMPANY AS A CREDITOR OF THE COMPANY.


 


SECTION 5. INDEMNIFICATION.


 

(i)  The Company agrees to indemnify the Dealer and its affiliates and their
respective directors, officers, employees, agents and controlling persons (the
Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities, joint or several, to which such
Indemnified Party may become subject (and with respect to which is not
duplicative of reimbursements otherwise made pursuant to the terms of this
Agreement other than Section 5) under any applicable federal or state law, or
otherwise, and related to or arising out of (a) the breach by the Company of any
of its representations or warranties contained in this Agreement or the Plan and
(b) the breach by the Company of any of its covenants or agreements contained in
this Agreement or the Plan, and will reimburse any Indemnified Party for all
expenses (including reasonable counsel fees and expenses) in connection with the
investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party except if such claim, action or proceeding is
initiated or brought by or on behalf of the Company. The Company will not be
liable under the foregoing indemnification provision to the extent that any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted directly from willful misconduct or negligence on the
part of the Dealer or on the part of any other Indemnified Party.

 

13

--------------------------------------------------------------------------------


 


(II)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS FOR ANY REASON
HELD UNENFORCEABLE, THE COMPANY AGREES TO CONTRIBUTE TO THE AGGREGATE LOSSES,
CLAIMS, DAMAGES AND LIABILITIES (INCLUDING LEGAL OR OTHER EXPENSES REASONABLY
INCURRED IN CONNECTION WITH THE SAME) FOR WHICH SUCH INDEMNIFICATION IS HELD
UNENFORCEABLE AS SHALL BE APPROPRIATE TO REFLECT (1) THE RELATIVE FAULT OF THE
COMPANY ON THE ONE HAND AND THE INDEMNIFIED PARTIES ON THE OTHER HAND IN
CONNECTION WITH THE ACTIONS OR INACTIONS THAT HAVE RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND EXPENSES, (2) THE RELATIVE BENEFITS RECEIVED BY
THE COMPANY ON THE ONE HAND AND THE DEALER ON THE OTHER HAND FROM THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (3) ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS. RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, EACH SUCH PARTY’S RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION OR INACTION. THE COMPANY AND THE
DEALER EACH AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS SUBPARAGRAPH (II) WERE TO BE DETERMINED BY PRO RATA ALLOCATION
OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO ABOVE. NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5, THE DEALER SHALL NOT BE REQUIRED TO CONTRIBUTE IN EXCESS OF THE
AMOUNT EQUAL TO THE EXCESS OF (X) THE COMPENSATION RECEIVED BY THE DEALER
PURSUANT TO THIS AGREEMENT OVER (Y) THE AMOUNT OF ANY DAMAGES WHICH THE DEALER
HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF ANY SUCH ACTION OR INACTION.


 


(III)  THE COMPANY AGREES THAT WITHOUT THE PRIOR WRITTEN CONSENT OF THE DEALER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, IT WILL NOT SETTLE, COMPROMISE
OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED CLAIM,
ACTION OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION COULD BE SOUGHT UNDER
THE INDEMNIFICATION PROVISION OF THIS AGREEMENT UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION OR PROCEEDING.

 

14

--------------------------------------------------------------------------------


 


(V) THE PROVISIONS OF THIS SECTION 5 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT OR COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREBY FOR ONE
(1) YEAR.


 


(VI) PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT
THEREOF MAY BE MADE AGAINST THE COMPANY UNDER THIS SECTION 5, NOTIFY THE COMPANY
IN WRITING OF THE COMMENCEMENT THEREOF, BUT THE OMISSION SO TO NOTIFY THE
COMPANY WILL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY
INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 5 EXCEPT TO THE EXTENT THAT
THE COMPANY’S RIGHTS ARE MATERIALLY PREJUDICED AS A RESULT OF SUCH DELAY. IN
CASE SUCH NOTICE OF ANY SUCH ACTION SHALL BE SO GIVEN, THE COMPANY SHALL BE
ENTITLED TO PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE, OR IF IT SO ELECTS,
TO ASSUME THE DEFENSE OF SUCH ACTION, IN WHICH EVENT SUCH DEFENSE SHALL BE
CONDUCTED BY COUNSEL CHOSEN BY THE COMPANY AND REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY OR INDEMNIFIED PARTIES WHO SHALL BE DEFENDANT OR DEFENDANTS IN
SUCH ACTION, AND SUCH DEFENDANT OR DEFENDANTS SHALL BEAR THE FEES AND EXPENSES
OF ANY ADDITIONAL COUNSEL RETAINED BY THEM; BUT IF THE COMPANY SHALL ELECT NOT
TO ASSUME THE DEFENSE OF SUCH ACTION, THE COMPANY WILL REIMBURSE SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PARTIES FOR THE REASONABLE FEES AND EXPENSES OF
ANY COUNSEL RETAINED BY THEM; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY SUCH
ACTION (INCLUDING IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFIED PARTIES AND
THE COMPANY AND COUNSEL FOR THE COMPANY SHALL HAVE REASONABLY CONCLUDED THAT
THERE MAY BE A CONFLICT OF INTEREST INVOLVED IN THE REPRESENTATION BY A SINGLE
COUNSEL OF BOTH THE INDEMNIFYING PARTIES AND THE COMPANY, THE INDEMNIFIED PARTY
OR INDEMNIFIED PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL,
SATISFACTORY TO THE COMPANY (IT BEING UNDERSTOOD, HOWEVER, THAT THE COMPANY
SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE SEPARATE COUNSEL
REPRESENTING THE INDEMNIFIED PARTIES WHO ARE PARTIES TO SUCH ACTION.

 

15

--------------------------------------------------------------------------------


 


SECTION 6.                                          CERTAIN DEFINITIONS.


 

As used herein the following terms shall have the meanings set forth below:

 

“Actual Share Purchase Amount” shall mean the actual number of shares of Common
Stock purchased by the Dealer pursuant to Section 3(b)(i) of this Agreement on
any given Trading Day.

 

“Actual Share Purchase Value” shall mean, on any given Trading Day, the product
of the Actual Share Purchase Amount and the corresponding Settlement Price.

 

“Aggregate Actual Share Purchase Value” shall mean the amount equal to the
aggregate value of all Actual Share Purchase Values, as calculated during the
Transaction Term.

 

“Aggregate Purchase Price” shall mean an amount equal to the Initial Price
multiplied by the number of Initial Shares.

 

“Aggregate Purchase Price Adjustment Value” shall mean the sum (which may be
positive, if the Dealer owes the Company value, or negative, if the Company owes
the Dealer value) of all Daily Accrual Values for each Trading Day during the
Transaction Term.

 

“Applicable Adjustment Rate” shall mean, for any given Trading Day, an interest
rate equal to the Daily Federal Funds Rate.

 

“Calculation Agent” shall mean the Dealer.

 

“Cap Amount” shall mean 16,400,000 shares.

 

“Closing Price” on any day shall mean the last reported sales price regular way
of the Common Stock on such day or, in case no such sales price is reported on
such day, the average of the reported closing bid and asked prices of the Common
Stock, in each case on the NASDAQ, or if not then traded on the NASDAQ, the
principal securities exchange or quotation system on which the Common Stock is
then listed or admitted to trading, or if not then listed or

 

16

--------------------------------------------------------------------------------


 

admitted to trading on a securities exchange or quotation system, the average of
the closing bid and asked prices of the Common Stock in the over-the-counter
market on the day in question as reported by the National Quotations Bureau
Incorporated, or a similarly generally accepted reporting service, or, if not so
available in such manner, as furnished by any NASDAQ member firm selected by the
Calculation Agent.

 

“Daily Effective Rate” shall mean an amount determined by the Calculation Agent
equal to the Daily Federal Funds Rate less the Spread.

 

“Daily Federal Funds Rate” shall mean, with respect to any Trading Day, the rate
on such date for United States dollar federal funds as published in H.15(519)
under the heading “Federal Funds (Effective)”.

 

“Daily Notional Amount” shall mean an amount determined by the Calculation Agent
equal to the product of (i) the Initial Price and (ii) the amount by which the
Initial Shares exceeds the sum of all Actual Share Purchase Amounts which have
been executed up to and including the Trading Day preceding the applicable
Trading Day.

 

“Daily Rebate Value” shall mean an amount determined by the Calculation Agent
equal to the product of (i) the Daily Effective Rate, (ii) 1/360 and (iii) each
corresponding Daily Notional Amount.

 

“Daily Share Purchase Amount” shall mean an amount to be determined by the
Dealer up to the maximum amount of shares of Common Stock permitted to be
purchased pursuant to Rule 10b-18 (the “10b-18 Amount”); provided, however, that
such amount shall not be less than the lesser of (1) 1,000,0000 shares of Common
Stock and (2) the 10b-18 Amount.

 

“Daily Share Purchase Value” shall mean the product of the Actual Share Purchase
Amount and the Initial Price.

 

17

--------------------------------------------------------------------------------


 

“Deficit Daily Value” shall mean, on any given Trading Day, if the Settlement
Price is less than the Initial Price, the positive value by which the Daily
Share Purchase Value exceeds the Actual Share Purchase Value, but in no event
less than zero.

 

“Excess Daily Value” shall mean, on any given Trading Day, if the Settlement
Price is greater than the Initial Price, the positive value by which the Actual
Share Purchase Value exceeds the Daily Share Purchase Value, but in no event
less than zero.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Final Settlement Value” shall mean (i) the Aggregate Actual Share Purchase
Value minus (ii) the sum of (A) the Aggregate Purchase Price plus (B) the
Aggregate Purchase Price Adjustment Value.

 

“Final Stock Settlement Shares” shall mean a number of shares of Common Stock
determined by the Calculation Agent (rounded up or down to the nearest whole
number) equal to the number of shares of Common Stock that the Company would be
required to deliver to the Dealer to satisfy its obligations to the Dealer
pursuant to Section 1, based on the Closing Price of the Common Stock as of the
Common Stock on the third Trading Day immediately succeeding the date of
notification by the Dealer to the Company that the Final Settlement Value is
positive.

 

“Maturity Date” shall mean the date on which the total number of shares of
Common Stock purchased by the Dealer pursuant to and for purposes of satisfying
the Dealer’s obligation under Section 3(b)(i) of this Agreement (including for
purposes of determining the Final Settlement Value) is equal to or greater than
the Initial Shares, provided, that such date may not be after March 10, 2006
(which date is subject to postponement pursuant to Section 1(d) hereof).

 

“NASDAQ” shall mean The NASDAQ Stock Market.

 

“Purchase Price Adjustment” shall mean adjustment amounts accrued on the Excess

 

18

--------------------------------------------------------------------------------


 

Daily Value or Deficit Daily Value, as applicable, and excluding the Trading Day
on which such Excess Daily Value or Deficit Daily Value, as applicable, arises
up from the first business day immediately succeeding the Settlement Date to and
including the Final Settlement Date at the Applicable Adjustment Rate for such
Trading Day.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
substantially in the form of Annex A attached hereto, and with such changes as
the parties may mutually agree.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Settlement Price” shall mean, on any given Trading Day, the weighted average
market price per share paid by the Dealer to purchase the Actual Share Purchase
Amount.

 

“Spread” shall mean 20 basis points.

 

“Stock Settlement Deficiency” shall mean the occurrence of each date, if any, on
which the amount received by the Dealer from the sale of the Final Stock
Settlement Shares, plus any other shares of Common Stock delivered by the
Company to the Dealer pursuant to Section 1(d), is less than the Final
Settlement Value.

 

“Stock Settlement Deficiency Amount” shall mean the amount by which the amount
received by the Dealer from the sale of the Final Stock Settlement Shares, plus
any other shares of Common Stock delivered by the Company to the Dealer pursuant
to Section 1(d), is less than the Final Settlement Value.

 

“Stock Settlement Excess” shall mean the occurrence of each date, if any, on
which the amount received by the Dealer from the sale of the Final Stock
Settlement Shares, plus any other shares of Common Stock delivered by the
Company to the Dealer pursuant to Section 1(d), equals or exceeds the Final
Settlement Value.

 

19

--------------------------------------------------------------------------------


 

“Stock Settlement Excess Amount” shall mean the number of Shares equal to the
sum of: (a) the Final Stock Settlement Shares, plus any shares of Common Stock
delivered by the Company to the Dealer pursuant to Section 1(d) (together, the
“Delivered Shares”), remaining when a Stock Settlement Excess occurs and (b) a
number of shares of Common Stock purchased by the Dealer (in a commercially
reasonable manner) with any cash proceeds received by the Dealer from the sale
of the Delivered Shares in excess of the Final Settlement Value.

 

“Trading Day” shall mean any day on which the Common Stock is traded on NASDAQ,
or, if not then traded on the NASDAQ, the principal securities exchange or
quotation system on which such securities are then traded or, if not then traded
on a securities exchange or quotation system, in the over-the-counter market.

 

“Transaction Term” shall mean the period commencing on the Settlement Date and
terminating on, and including, the Maturity Date.

 


SECTION 7. MISCELLANEOUS.


 


(A)          SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID
OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
OBLIGATIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.


 


(B)         ASSIGNMENT. NEITHER THE RIGHTS UNDER THIS AGREEMENT NOR THE
OBLIGATIONS CREATED BY THIS AGREEMENT SHALL BE ASSIGNABLE OR DELEGABLE, IN WHOLE
OR IN PART, BY EITHER PARTY HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER, AND ANY ATTEMPT TO ASSIGN OR DELEGATE ANY RIGHTS OR OBLIGATIONS ARISING
UNDER THIS AGREEMENT WITHOUT SUCH CONSENT SHALL BE VOID.


 


(C)          WAIVERS, ETC. NO FAILURE OR DELAY ON THE PART OF EITHER PARTY IN
EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY

 

20

--------------------------------------------------------------------------------


 


SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE
SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR POWER. NO AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT NOR CONSENT TO ANY DEPARTURE BY EITHER PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING,
AND, IN THE CASE OF A WAIVER OR CONSENT, SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.


 


(D)                                 BENEFICIARIES. THIS AGREEMENT SHALL BE
BINDING UPON, AND INURE SOLELY TO THE BENEFIT OF, THE COMPANY AND THE DEALER AND
NO OTHER PERSON SHALL ACQUIRE ANY RIGHTS HEREUNDER. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE DEALER’S OBLIGATIONS UNDER SECTION 3(B)(I) ARE
SOLELY FOR THE BENEFIT OF THE COMPANY AND NOT THE HOLDERS OF ANY OF THE
COMPANY’S SECURITIES.


 


(E)                                  CHANGES OF LAW. IF, DUE TO ANY CHANGE IN
APPLICABLE LAW OR REGULATIONS OR THE INTERPRETATION THEREOF BY ANY COURT OF LAW
OR OTHER BODY HAVING JURISDICTION SUBSEQUENT TO THE DATE OF THIS AGREEMENT,
PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY SHALL BECOME IMPRACTICABLE OR IMPOSSIBLE, THE PARTIES HERETO SHALL USE
THEIR BEST EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME
OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH PROVISION.


 


(F)                                    CONFIDENTIALITY. SUBJECT (I) TO ANY
CONTRARY REQUIREMENT OF LAW OR APPLICABLE REGULATOR, (II) TO THE RIGHT OF EACH
PARTY TO ENFORCE ITS RIGHTS HEREUNDER IN ANY LEGAL ACTION AND (III) IN THE CASE
OF THE COMPANY, TO THE DETERMINATION BY ITS COUNSEL THAT DISCLOSURE IS
APPROPRIATE OR NECESSARY, EACH PARTY SHALL KEEP STRICTLY CONFIDENTIAL AND SHALL
CAUSE ITS EMPLOYEES AND AGENTS TO KEEP STRICTLY CONFIDENTIAL THE TERMS OF THIS
AGREEMENT AND ANY INFORMATION OF OR CONCERNING THE OTHER PARTY WHICH IT OR ANY
OF ITS AGENTS OR EMPLOYEES MAY ACQUIRE PURSUANT TO, OR IN THE COURSE OF
PERFORMING ITS OBLIGATIONS UNDER, ANY PROVISION OF THIS AGREEMENT. THE DEALER
HEREBY CONSENTS

 

21

--------------------------------------------------------------------------------


 


TO THE ISSUANCE OF A PRESS RELEASE BY THE COMPANY ANNOUNCING ITS ENTRY INTO THIS
AGREEMENT AND THE FILING WITH THE SECURITIES AND EXCHANGE COMMISSION OF SUCH
INFORMATION RELATING THERETO AS REQUIRED UNDER THE EXCHANGE ACT (IN EACH CASE IN
THE COMPANY’S SOLE DISCRETION).


 


NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, IN CONNECTION WITH
SECTION 1.6011-4 OF THE TREASURY REGULATIONS, THE PARTIES HEREBY AGREE THAT EACH
PARTY (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER AGENT OF SUCH PARTY)
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S.
TAX TREATMENT AND U.S. TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE
PROVIDED TO SUCH PARTY RELATING TO SUCH U.S. TAX TREATMENT AND U.S. TAX
STRUCTURE, OTHER THAN ANY INFORMATION FOR WHICH NONDISCLOSURE IS REASONABLY
NECESSARY IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS.


 


(G)         EXPENSES. THE COMPANY WILL PAY OR CAUSE TO BE PAID ALL EXPENSES
INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING
THE FEES AND DISBURSEMENTS OF THE COMPANY’S COUNSEL AND ACCOUNTANTS AND OTHER
EXPERTS. THE DEALER WILL PAY ITS OWN EXPENSES INCIDENT TO THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(H)         HEADINGS. DESCRIPTIVE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY AND
SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


 


(I)             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO IN COUNTERPARTS, AND EACH SUCH EXECUTED COUNTERPART SHALL BE, AND SHALL
BE DEEMED TO BE, AN ORIGINAL INSTRUMENT AND ALL SUCH COUNTERPARTS, TAKEN
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(J)             NOTICES. ALL NOTICES, CONSENTS, REQUESTS, INSTRUCTIONS,
APPROVALS AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE VALIDLY GIVEN,
MADE OR SERVED IF IN WRITING AND DELIVERED PERSONALLY, BY TELEGRAM, BY TELECOPY
OR SENT BY OVERNIGHT COURIER, POSTAGE PREPAID:

 

22

--------------------------------------------------------------------------------


 

if to the Dealer:

 

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Attention: Corporate Equity Derivatives

 

and, in connection with any notices
pursuant to Section 3(a)(ii) by
telephone and facsimile to:

 

Telephone: 212-723-7357

Facsimile: 212-723-8328

 

 

if to the Company:

 

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, California 91320-1799

Facsimile:  805-499-8011

Attention:  Corporate Secretary

 

with a copy to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, California 90071

Facsimile:  213-891-8763

Attention:  Gregory P. Rodgers

 

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by telegram or telecopy
shall be deemed delivered when evidence of the transmission is received by the
sender and shall be confirmed in writing by overnight courier, postage prepaid.
Notice given by overnight courier as set out above shall be deemed delivered the
business day after the date the same is mailed.

 


(K)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICT OF LAW PRINCIPLES.

 

23

--------------------------------------------------------------------------------


 


(L)             CAP AMOUNT. FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO ISSUE OR
DELIVER TO THE DEALER SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT IN
EXCESS OF THE CAP AMOUNT (AS SUCH AMOUNT MAY BE ADJUSTED FROM TIME TO TIME
PURSUANT TO SECTION 2).


 


(M)       WAIVER OF SET-OFF. EACH OF THE DEALER AND THE COMPANY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO SET-OFF UNDER THIS AGREEMENT, WHETHER ARISING UNDER
ANY AGREEMENT, APPLICABLE LAW OR OTHERWISE.

 

24

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with our understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding Agreement between the
Company and you.

 

 

Very truly yours,

 

 

 

AMGEN INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted as of the date

 

first written above.

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex A

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT dated as of               , 200  between Amgen
Inc., a Delaware corporation (the “Company”), and Citigroup Global Markets Inc.
(the “Shareholder”).

 

DEFINITIONS

 

1.1. Definitions. The following terms, as used herein, have the following
meanings:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York are authorized by law or executive order to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, $0.0001 par value.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

A-1

--------------------------------------------------------------------------------


 

“Prospectus” shall mean the prospectus that is a part of the Shelf Registration
Statement at all times after the effective date of the Shelf Registration
Statement, as the same may be amended.

 

“Purchase Agreement” means the Purchase Agreement between the Company and the
Shareholder dated as of February 16, 2006.

 

“Registrable Securities” means all shares of Common Stock delivered by the
Company to the Shareholder pursuant to the Purchase Agreement that it intends to
register under the 1933 Act.

 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in Section 2.1.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 


REGISTRATION RIGHTS


 

2.1. Shelf Registration. (a)  If the Company delivers Registrable Securities to
the Shareholder, the Company covenants and agrees that as of the date of such
delivery the Company shall have prepared and filed with the Commission a shelf
registration statement (as amended and supplemented from time to time, the
“Shelf Registration Statement”) relating to the Registrable Securities in
accordance with Rule 415 under the 1933 Act, and, to the extent the Shelf
Registration Statement has not theretofore been declared effective or is not
automatically effective upon such filing, the Company shall cause such Shelf
Registration Statement to be declared effective no later than the Final
Settlement Date (as defined in the Purchase Agreement) and to keep such Shelf
Registration Statement continuously effective and in compliance with the 1933
Act and usable for resale of such Registrable Securities for a period from the
date on which

 

A-2

--------------------------------------------------------------------------------


 

the Commission declares such Shelf Registration Statement effective until the
second anniversary of the Final Settlement Date.

 

(b)         [Reserved]

 

(c)          Prior to the Shelf Registration Statement becoming effective, the
Shareholder shall provide such information as reasonably requested by the
Company so that the Shareholder is named as a selling securityholder in the
Shelf Registration Statement and is permitted to deliver the Prospectus to
purchasers of the Shareholder’s Registrable Securities in accordance with
applicable law.

 

(d)         The Company may suspend the use of the Prospectus for a period not
to exceed 45 days in any three-month period or an aggregate of 120 days in any
twelve month period for valid business reasons (not including the avoidance of
its obligations hereunder) or to avoid premature public disclosure of a pending
corporate transaction, including pending acquisitions or divestiture of assets,
mergers and combinations and similar events; provided that the period that the
Company is required to keep the Shelf Registration Statement effective shall be
extended by the number of days during which such Shelf Registration Statement
was not effective or usable pursuant to the foregoing provisions.

 


REGISTRATION PROCEDURES; INDEMNIFICATION


 

3.1. In connection with any Shelf Registration Statement:

 


(A)          THE COMPANY WILL PROMPTLY NOTIFY THE SHAREHOLDER, AND CONFIRM THE
NOTICE IN WRITING, (I) WHEN THE SHELF REGISTRATION STATEMENT, OR ANY
POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT, SHALL HAVE BECOME
EFFECTIVE, OR ANY SUPPLEMENT TO THE PROSPECTUS OR ANY AMENDED PROSPECTUS SHALL
HAVE BEEN FILED, (II) OF ANY REQUEST BY THE COMMISSION TO AMEND THE SHELF
REGISTRATION STATEMENT OR AMEND OR SUPPLEMENT THE PROSPECTUS OR FOR ADDITIONAL

 

A-3

--------------------------------------------------------------------------------


 


INFORMATION AFTER THE SHELF REGISTRATION STATEMENT SHALL HAVE BECOME EFFECTIVE,
(III) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY PRELIMINARY PROSPECTUS, OR OF THE SUSPENSION OF THE
QUALIFICATION OF THE REGISTRABLE SECURITIES FOR OFFERING OR SALE IN ANY
JURISDICTION, OR OF THE INSTITUTION OR THREATENING OF ANY PROCEEDINGS FOR ANY OF
SUCH PURPOSES AND (IV) OF THE EXISTENCE OF ANY FACT THAT RESULTS IN THE SHELF
REGISTRATION STATEMENT, THE PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE ANY STATEMENT
THEREIN NOT MISLEADING.


 


(B)                                 THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS
OF THE SHELF REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR SUSPENDING THE
USE OF ANY PRELIMINARY PROSPECTUS AND, IF ANY SUCH ORDER IS ISSUED, TO OBTAIN
THE LIFTING THEREOF AT THE EARLIEST POSSIBLE MOMENT.


 


(C)                                  THE COMPANY WILL FURNISH TO THE
SHAREHOLDER, WITHOUT CHARGE, AS MANY SIGNED COPIES OF THE SHELF REGISTRATION
STATEMENT (AS ORIGINALLY FILED) AND OF ALL AMENDMENTS THERETO, WHETHER FILED
BEFORE OR AFTER THE SHELF REGISTRATION STATEMENT BECOMES EFFECTIVE, COPIES OF
ALL EXHIBITS AND DOCUMENTS FILED THEREWITH, INCLUDING DOCUMENTS INCORPORATED BY
REFERENCE INTO THE PROSPECTUS, PROSPECTUS SUPPLEMENTS, AND SIGNED COPIES OF ALL
CONSENTS OF EXPERTS, AS THE SHAREHOLDER MAY REASONABLY REQUEST. THE COMPANY WILL
DELIVER TO THE SHAREHOLDER, WITHOUT CHARGE, FROM TIME TO TIME DURING THE PERIOD
WHEN THE PROSPECTUS IS REQUIRED TO BE DELIVERED UNDER THE 1933 ACT, SUCH NUMBER
OF COPIES OF THE PROSPECTUS (AS SUPPLEMENTED OR AMENDED) AS THE SHAREHOLDER
MAY REASONABLY REQUEST.

 

A-4

--------------------------------------------------------------------------------


 


(D)                                 THE COMPANY WILL COMPLY WITH THE 1933 ACT
AND THE 1934 ACT SO AS TO PERMIT THE COMPLETION OF THE DISTRIBUTION OF THE
REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF
DISTRIBUTION CONTEMPLATED IN THE PROSPECTUS.


 


(E)                                  THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS, IN COOPERATION WITH THE SHAREHOLDER, TO QUALIFY THE REGISTRABLE
SECURITIES FOR OFFERING AND SALE UNDER THE APPLICABLE SECURITIES LAWS OF SUCH
STATES AND OTHER JURISDICTIONS AS THE SHAREHOLDER MAY DESIGNATE; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO QUALIFY THE REGISTRABLE
SECURITIES FOR OFFERING AND SALE UNDER THE APPLICABLE SECURITIES LAWS OF SUCH
STATES AND OTHER JURISDICTIONS WHERE THE COMPANY WILL BE OBLIGATED (I) TO FILE
ANY GENERAL CONSENT TO SERVICE OF PROCESS OR TO QUALIFY AS A FOREIGN CORPORATION
OR AS A BROKER OR DEALER IN SECURITIES IN ANY JURISDICTION IN WHICH IT IS NOT SO
QUALIFIED, (II) TO SUBJECT ITSELF TO TAXATION IN RESPECT OF DOING BUSINESS IN
ANY JURISDICTION IN WHICH IT IS NOT OTHERWISE SO SUBJECT OR (III) FILE ANNUAL
REPORTS OR COMPLY WITH ANY OTHER REQUIREMENTS DEEMED IN ITS REASONABLE JUDGMENT
TO BE UNDULY BURDENSOME. THE COMPANY WILL FILE SUCH STATEMENTS AND REPORTS AS
MAY BE REQUIRED BY THE LAWS OF EACH JURISDICTION IN WHICH THE REGISTRABLE
SECURITIES HAVE BEEN QUALIFIED AS ABOVE PROVIDED.


 


(F)                                    THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO EFFECT THE LISTING OF THE REGISTRABLE SECURITIES COVERED BY A SHELF
REGISTRATION STATEMENT ON EACH SECURITIES EXCHANGE ON WHICH THE COMPANY’S COMMON
STOCK IS THEN LISTED.


 


(G)                                 THE COMPANY WILL ENTER INTO SUCH CUSTOMARY
AGREEMENTS, AND TAKE ALL SUCH OTHER REASONABLE AND CUSTOMARY ACTIONS IN
CONNECTION WITH THE OFFERING IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION
OF THE REGISTRABLE SECURITIES.


 


(H)                                 THE COMPANY WILL PAY AND BEAR ALL COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS IN CONNECTION WITH THE
SHELF REGISTRATION STATEMENT, INCLUDING, WITHOUT LIMITATION:

 

A-5

--------------------------------------------------------------------------------


 

(i) the costs of preparation, printing and filing of the Shelf Registration
Statement (including financial statements and exhibits), as originally filed and
as amended, any preliminary prospectuses and the Prospectus and any amendments
or supplements thereto, and the cost of furnishing copies thereof to the
Shareholder; (ii) the costs of preparation, printing and distribution of
certificates representing the Registrable Securities and other documents
relating to the performance of and compliance with this Agreement by the
Company; (iii) the fees and disbursements of the Company’s counsel and
accountants; (iv) expenses relating to the qualification of the Registrable
Securities under applicable securities laws and any filing for review of the
offering with the National Association of Securities Dealers, Inc.; (v) all fees
and expenses incurred in connection with the listing, if any, of any of the
Registrable Securities on any securities exchange; and (vi) the reasonable fees
and disbursements of one counsel to review the Shelf Registration Statement on
behalf of the Shareholder.


 


(I)                                     UPON THE REQUEST OF THE SHAREHOLDER OR
IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS APPLICABLE TO THE
REGISTRATION FORM USED BY THE COMPANY, OR OTHERWISE BY THE 1933 ACT IN
CONNECTION WITH THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT, THE COMPANY WILL PREPARE A PROSPECTUS SUPPLEMENT THAT
COMPLIES WITH THE 1933 ACT AND THAT SETS FORTH THE AGGREGATE AMOUNT OF THE
REGISTRABLE SECURITIES BEING SOLD, THE PRICE AT WHICH THE REGISTRABLE SECURITIES
ARE TO BE SOLD, ANY DISCOUNTS, COMMISSIONS OR OTHER ITEMS CONSTITUTING
COMPENSATION, AND SUCH OTHER INFORMATION AS THE SHAREHOLDER AND THE COMPANY DEEM
APPROPRIATE IN CONNECTION WITH THE OFFERING OF THE REGISTRABLE SECURITIES PRIOR
TO SUCH PROSPECTUS SUPPLEMENT BEING USED OR FILED WITH THE COMMISSION.


 


(J)                                     IF THE SHAREHOLDER REASONABLY
DETERMINES, BASED ON ADVICE OF LEGAL COUNSEL, THAT THE SHAREHOLDER COULD BE
DEEMED AN “UNDERWRITER” UNDER THE 1933 ACT IN CONNECTION WITH ANY RESALE

 

A-6

--------------------------------------------------------------------------------


 


OF THE REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION STATEMENT, THEN
IN CONNECTION WITH ANY OFFERING OF THE REGISTRABLE SECURITIES BY THE
SHAREHOLDER, THE COMPANY WILL (I) FURNISH TO THE SHAREHOLDER (A) AN OPINION OR
OPINIONS OF COUNSEL TO THE COMPANY AND (B) A COMFORT LETTER OR COMFORT LETTERS
FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS, EACH IN CUSTOMARY FORM AND
COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY OPINIONS OR COMFORT
LETTERS, AS THE CASE MAY BE, AS THE SHAREHOLDER REASONABLY REQUESTS AND
(II) MAKE ITS MANAGEMENT AND CORPORATE RECORDS REASONABLY AVAILABLE FOR
CUSTOMARY DUE DILIGENCE REVIEW BY THE SHAREHOLDER.


 


(K)                                  THE COMPANY SHALL INDEMNIFY THE SHAREHOLDER
(IN ITS CAPACITY AS SUCH AND IN ITS CAPACITY AS AN UNDERWRITER), ITS RESPECTIVE
OFFICERS AND DIRECTORS AND EACH PERSON, IF ANY, WHO CONTROLS ANY OF SUCH PARTIES
WITHIN THE MEANING OF SECTION 15 OF THE 1933 ACT (EACH AN “INDEMNIFIED PARTY”)
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH THEY OR ANY OF THEM MAY BECOME SUBJECT UNDER THE 1933 ACT OR
ANY OTHER STATUTE OR COMMON LAW AND SHALL REIMBURSE EACH SUCH INDEMNIFIED PARTY
FOR ANY LEGAL OR OTHER EXPENSES (INCLUDING, TO THE EXTENT HEREINAFTER PROVIDED,
REASONABLE COUNSEL FEES) AS AND WHEN INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING ANY SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES OR IN CONNECTION
WITH DEFENDING ANY ACTIONS, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES, EXPENSES OR ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS, OR IN THE SHELF REGISTRATION STATEMENT, OR THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER, THAT THE
INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 3.1(K) AS TO ANY INDEMNIFIED PARTY
SHALL NOT APPLY TO ANY SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, EXPENSES OR
ACTIONS ARISING OUT OF, OR BASED UPON, ANY SUCH UNTRUE STATEMENT OR ALLEGED
UNTRUE

 

A-7

--------------------------------------------------------------------------------


 


STATEMENT, OR ANY SUCH OMISSION OR ALLEGED OMISSION, IF SUCH STATEMENT OR
OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED
IN WRITING TO THE COMPANY BY SUCH INDEMNIFIED PARTY EXPRESSLY FOR USE IN
CONNECTION WITH THE PREPARATION OF THE SHELF REGISTRATION STATEMENT OR THE
RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT TO EITHER THEREOF; AND
PROVIDED FURTHER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 3.1(K)
WITH RESPECT TO THE RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
(IF THE COMPANY SHALL HAVE FURNISHED ANY AMENDMENT OR SUPPLEMENT THERETO) SHALL
NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PARTY ON ACCOUNT OF ANY SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES, EXPENSES OR ACTIONS ARISING FROM THE SALE OF
REGISTRABLE SECURITIES TO ANY PERSON IF A COPY OF THE RELATED PROSPECTUS
(EXCLUSIVE OF ANY DOCUMENTS INCORPORATED BY REFERENCE) SHALL NOT HAVE BEEN GIVEN
OR SENT TO SUCH PERSON BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY WITH OR PRIOR
TO THE WRITTEN CONFIRMATION OF THE SALE INVOLVED UNLESS, WITH RESPECT TO THE
DELIVERY OF ANY AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS, THE ALLEGED OMISSION
OR ALLEGED UNTRUE STATEMENT WAS NOT CORRECTED IN SUCH AMENDMENT OR SUPPLEMENT AT
THE TIME OF SUCH WRITTEN CONFIRMATION. THE INDEMNITY AGREEMENT OF THE COMPANY
CONTAINED IN THIS SECTION 3.1(K) SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT REGARDLESS OF ANY TERMINATION OF THIS AGREEMENT OR OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY, AND SHALL SURVIVE THE
REGISTRATION OF THE REGISTRABLE SECURITIES.


 


(L)                                     THE SHAREHOLDER SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE COMPANY AND ANY UNDERWRITER AND OTHER SELLING SECURITY
HOLDER, AND THEIR RESPECTIVE OFFICERS AND DIRECTORS, AND EACH PERSON WHO
CONTROLS THE COMPANY OR ANY OTHER SELLING HOLDER WITHIN THE MEANING OF
SECTION 15 OF THE 1933 ACT, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES
OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THEY OR ANY OF THEM MAY BECOME
SUBJECT UNDER THE 1933 ACT OR ANY OTHER STATUTE OR COMMON LAW AND SHALL
REIMBURSE EACH OF THEM FOR ANY LEGAL OR OTHER EXPENSES

 

A-8

--------------------------------------------------------------------------------


 


(INCLUDING, TO THE EXTENT HEREINAFTER PROVIDED, REASONABLE COUNSEL FEES) AS AND
WHEN INCURRED BY THEM IN CONNECTION WITH INVESTIGATING ANY SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES OR IN CONNECTION WITH DEFENDING ANY ACTIONS, INSOFAR AS
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, EXPENSES OR ACTIONS ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE SHELF REGISTRATION STATEMENT OR THE RELATED PROSPECTUS, OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IF SUCH STATEMENT OR
OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED
IN WRITING TO THE COMPANY BY OR ON BEHALF OF THE SHAREHOLDER, EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE SHELF REGISTRATION STATEMENT OR THE
RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT TO EITHER THEREOF. THE
INDEMNITY AGREEMENT OF THE SHAREHOLDER CONTAINED IN THIS SECTION 3.1(L) SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY TERMINATION OF
THIS AGREEMENT OR OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE COMPANY, ANY
UNDERWRITER, OR ANY OTHER SELLING SHAREHOLDER, OR THEIR RESPECTIVE MANAGERS,
DIRECTORS OR OFFICERS, OR ANY SUCH CONTROLLING PERSON, AND SHALL SURVIVE THE
REGISTRATION OF THE REGISTRABLE SECURITIES.


 


(M)                               THE COMPANY AND THE SHAREHOLDER EACH SHALL,
UPON THE RECEIPT OF NOTICE OF THE COMMENCEMENT OF ANY ACTION AGAINST IT OR ANY
PERSON CONTROLLING IT AS AFORESAID, IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
ON ACCOUNT OF ANY INDEMNITY AGREEMENT CONTAINED HEREIN, PROMPTLY GIVE WRITTEN
NOTICE OF THE COMMENCEMENT THEREOF TO THE PARTY OR PARTIES AGAINST WHOM
INDEMNITY SHALL BE SOUGHT HEREUNDER, BUT THE FAILURE TO NOTIFY SUCH INDEMNIFYING
PARTY OR PARTIES OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OR
PARTIES FROM ANY LIABILITY HEREUNDER TO THE EXTENT SUCH INDEMNIFYING PARTY OR
PARTIES IS/ARE NOT MATERIALLY PREJUDICED AS A

 

A-9

--------------------------------------------------------------------------------


 

result of such failure to notify and in any event shall not relieve such
indemnifying party or parties from any liability that it or they may have to the
indemnified party otherwise than on account of such indemnity agreement. In case
such notice of any such action shall be so given, such indemnifying party shall
be entitled to participate at its own expense in the defense, or, if it so
elects, to assume (in conjunction with any other indemnifying parties) the
defense of such action, in which event such defense shall be conducted by
counsel chosen by such indemnifying party or parties and reasonably satisfactory
to the indemnified party or parties who shall be defendant or defendants in such
action, and such defendant or defendants shall bear the fees and expenses of any
additional counsel retained by them; but if the indemnifying party shall elect
not to assume the defense of such action, such indemnifying party will reimburse
such indemnified party or parties for the reasonable fees and expenses of any
counsel retained by them; provided, however, if the defendants in any such
action (including impleaded parties) include both the indemnified party and the
indemnifying party and counsel for the indemnifying party shall have reasonably
concluded that there may be a conflict of interest involved in the
representation by a single counsel of both the indemnifying party and the
indemnified party, the indemnified party or parties shall have the right to
select separate counsel, satisfactory to the indemnifying party, whose
reasonable fees and expenses shall be paid by such indemnifying party, to
participate in the defense of such action on behalf of such indemnified party or
parties (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate counsel (in addition
to local counsel) representing the indemnified parties who are parties to such
action). The Company and the Shareholder each agree that without the other
party’s prior written consent, which consent shall not be unreasonably withheld,
it will not settle, compromise or consent to the entry of any judgment in any
claim in respect of which

 

A-10

--------------------------------------------------------------------------------


 

indemnification may be sought under the indemnification provisions of this
Agreement, unless such settlement, compromise or consent (i) includes an
unconditional release of such other party from all liability arising out of such
claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such other party.


 


(N)                                 IF THE INDEMNIFICATION PROVIDED FOR IN
SECTIONS 3.1(K) OR (L) ABOVE SHALL BE UNENFORCEABLE UNDER APPLICABLE LAW BY AN
INDEMNIFIED PARTY, EACH INDEMNIFYING PARTY AGREES TO CONTRIBUTE TO SUCH
INDEMNIFIED PARTY WITH RESPECT TO ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES FOR WHICH EACH SUCH INDEMNIFICATION PROVIDED FOR IN
SECTIONS 3.1(K) OR (L) ABOVE SHALL BE UNENFORCEABLE, IN SUCH PROPORTION AS SHALL
BE APPROPRIATE TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY EACH
INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER HAND
FROM THE OFFERING OF THE REGISTRABLE SECURITIES PURSUANT TO THIS AGREEMENT,
(II) IF AN ALLOCATION SOLELY ON THE BASIS PROVIDED BY CLAUSE (I) IS NOT
PERMITTED BY APPLICABLE LAW OR IS INEQUITABLE OR AGAINST PUBLIC POLICY, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF EACH INDEMNIFYING PARTY ON
THE ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER HAND IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS WHICH HAVE RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES AND (III) ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS;
PROVIDED, HOWEVER, THAT NO INDEMNIFIED PARTY GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE 1933 ACT) SHALL BE
ENTITLED TO CONTRIBUTION FROM ANY INDEMNIFYING PARTY NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION. RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY SUCH INDEMNIFYING PARTY OR THE INDEMNIFIED
PARTY AND EACH SUCH PARTY’S RELATIVE INTENT, KNOWLEDGE, ACCESS TO

 

A-11

--------------------------------------------------------------------------------


 

information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Shareholder each agree that it would not be just
and equitable if contributions pursuant to this Section 3.1(n) were to be
determined by pro rata allocation or by any other method of allocation which
does not taken account of the equitable consideration referred to above.
Notwithstanding the provisions of this Section 3.1(n), the Shareholder shall not
be required to contribute in excess of the amount equal to the excess of (i) the
net proceeds received by the Shareholder from the sale of Registrable Securities
by it, over (ii) the amount of any damages which the Shareholder has otherwise
been required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission.


 


MISCELLANEOUS


 

4.1. Participation in Underwritten Registrations. No Person may participate in
any underwritten registered offering contemplated hereunder unless such Person
(a) agrees to sell its securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, underwriting agreements and other documents reasonably required under
the terms of such underwriting arrangements and these Registration Rights.

 

4.2. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given,

 

if to the Company, to:

 

Amgen Inc.
One Amgen Center Drive

Thousand Oaks, California 91320-1799

Telecopy No.:  805-499-8011

Attention:  Corporate Secretary

 

A-12

--------------------------------------------------------------------------------


 

with a copy to:

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, California 90071

Telecopy No.:  213-891-8763)

Attention:  Gregory P. Rodgers.

 

if to the Shareholder, to:

 

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Telephone: 212-723-7357

Facsimile: 212-723-8328
Attention: Corporate Equity Derivatives

 

or such other address or telecopier number as such party may hereafter specify
for the purpose by notice to the other party hereto. Each such notice, request
or other communication shall be effective when delivered at the address
specified in this Section 4.2.

 

4.3. Amendments; No Waivers.

 


(A)                                  ANY PROVISION OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND
SIGNED, IN THE CASE OF AN AMENDMENT, BY THE SHAREHOLDER AND THE COMPANY, OR IN
THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.


 


(B)                                 NO FAILURE OR DELAY BY ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FUTURE EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.
THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 

4.4. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

A-13

--------------------------------------------------------------------------------


 

Neither this Agreement nor any provision hereof is intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

4.5. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.

 

4.6. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect thereto. No representation, inducement, promise,
understanding, condition or warranty not set forth herein or therein has been
made or relied upon by any of the parties hereto.

 

4.7. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflicts
of law rules of such state.

 

A-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

AMGEN INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

A-15

--------------------------------------------------------------------------------


 

ANNEX B

 

Rule 10b5-1 Purchase Plan

 

Amgen Inc., a Delaware corporation (the “Corporation”), as of this 16th day of
December, 2005, has established this Plan (the “Plan”) in order to purchase the
Corporation’s common stock, $0.0001 par value (the “Common Stock”), pursuant to
the requirements of and in conformity with the provisions of Rule 10b5-1 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Corporation requests that Citigroup Global Markets Inc. (the “Dealer”) execute
the Plan, in coordination with the purchase requirements of the attached
Purchase Agreement, dated as of February 16, 2006, between the Corporation and
the Dealer (the “Purchase Agreement”), as follows:

 

1.                                       Starting on February 16, 2006, the
Dealer shall purchase shares pursuant to the Purchase Agreement.

 

2.                                       The Plan shall end on the earliest of:

 

(i)                                     March 10, 2006 or any date to which the
deadline for the Maturity Date is postponed pursuant to the Purchase Agreement;

 

(ii)                                  the completion of all purchases
contemplated by the Purchase Agreement; and

 

(iii)                               in the reasonable determination by either
the Corporation or the Dealer that:

 

(1)                                  this 10b5-1 Plan does not comply with
Rule 10b5-1 or other applicable securities laws; or

 

(2)                                  the Corporation has not, or the Dealer has
not, complied with this 10b5-1 Plan, Rule 10b5-1 or other applicable securities
laws.

 

B-1

--------------------------------------------------------------------------------


 

In the event that the Plan terminates pursuant to this clause (iii), the
Purchase Agreement shall be terminated with the same effect as the occurrence of
an Early Termination Date as set forth in Section 2(b) of the Purchase
Agreement.

 

3.                                       The Corporation represents and agrees
that in connection with this Plan it has complied and will comply with the
provisions of Rule 10b-18. The Dealer is entitled to conclusively rely on
information communicated to it by the Corporation concerning the Corporation’s
market activities. In executing the Plan, the Dealer is instructed to comply
with the purchasing conditions specified in the Purchase Agreement.

 

4.                                       The Corporation confirms that (a) it
established this 10b5-1 Plan in good faith in compliance with the requirements
of Rule 10b5-1 at a time when it was not in possession of material non-public
information, and is entering into this 10b5-1 Plan in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
(b) it understands the proscriptions of Rule 10b5-1 in respect of offsetting and
hedging transactions, (c) it will not, and it will instruct its executive
officers to not, disclose to any persons at the Dealer effecting purchases under
this 10b5-1 Plan, or making decisions with respect to any such purchases, any
information regarding the Corporation that might influence the execution of this
10b5-1 Plan, and (d) it will inform the Dealer as soon as possible of any
subsequent legal or contractual restrictions affecting the execution of this
10b5-1 Plan by the Dealer or by the Corporation and of the occurrence of any
event that would cause this 10b5-1 Plan to end or be suspended as contemplated
in Paragraph 2 or 5.

 

5.                                       If the Dealer must suspend purchases of
shares under this 10b5-1 Plan on a particular day for any of the following
reasons:

 

B-2

--------------------------------------------------------------------------------


 

(i)   a day specified by this 10b5-1 Plan is not a day on which the common stock
of the Corporation trades regular way on The NASDAQ Stock Market (the
“Exchange”);

 

(ii)  trading of the Common Stock on the Exchange is suspended for any reason;
or

 

(iii)  The Dealer cannot effect a purchase of shares due to legal, regulatory or
contractual restrictions applicable to it or to the Corporation (including
without limitation, Regulation M or Rule 10b-5);

 

then the Dealer will resume purchases in accordance with paragraph 1 above on
the next day specified in this 10b5-1 Plan after the condition causing the
suspension of purchases has been resolved to the reasonable satisfaction of the
Dealer in good faith.

 

6.                                       It is the intent of the Corporation and
the Dealer that this Agreement shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

 

7.                                       This 10b5-1 Plan, together with the
Purchase Agreement, constitutes the entire agreement between the Corporation and
the Dealer and supersede any prior agreements or understandings regarding this
10b5-1 Plan.

 

8.                                       The Plan may be signed in counterparts,
each of which will be an original.

 

9.                                       All notices given by the parties under
this Plan will be as follows:

 

If to the Dealer:

 

(i)                                     Citigroup Global Markets Inc. – 390
Greenwich Street, New York, New York 10013, (facsimile: 212-723-8328),
Attention: Corporate Equity Derivatives.

 

If to the Corporation:

 

(ii)                                  Amgen Inc. – One Amgen Center Drive,
Thousand Oaks, California 91320-1799 (facsimile no. 805-499-8011), Attention: 
Corporate Secretary, with a

 

B-3

--------------------------------------------------------------------------------


 

copy to Latham & Watkins LLP, 633 West Fifth Street, Suite 4000, Los Angeles,
California 90071 (facsimile no. 213-891-8763), Attention:  Gregory P. Rodgers.

 

10.                                 This Plan will be governed by and construed
in accordance with the internal laws of the State of New York.

 

11.                                 The Corporation may terminate the Plan
effective immediately at any time after the Maturity Date by written notice to
the Dealer.

 

B-4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Plan to be duly executed
as of the day and year first above written.

 

 

AMGEN INC.

 

 

 

 

 

By

 

 

 

 

(Name)

 

 

(Title)

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By

 

 

 

 

(Name)

 

 

(Title)

 

--------------------------------------------------------------------------------